Notice of Pre-AIA  or AIA  Status
Claims 1 and 4-22 are currently presented for Examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
3.        The amendment filed on 07/19/2022 has been entered and considered by the examiner. By the amendment, claim 1, 4, 6 and 17-20 are amended. Claims 2 and 3 are cancelled. New Claims 21 and 22 have been added. In the light of the amendment made for claim 17-19, the previous 112 rejection is withdrawn. In view of the amendments made, examiner still found maintained the 101 and 103 rejection and an explanation is given below. 
                                                          

                                                               Response to 101 Arguments
Applicant arguments
Claim 1 recites storing a finite element model in a finite element model database. A finite element model is a computer generated mathematical model utilized to solve differential equations that is a type of finite element method (FEM). While many FEMs are numerical techniques that can be performed by humans, they are impractical. The finite element model takes a step further by presenting a mathematical model. A human is incapable of generating such computer based mathematical models, far less storing the model in a database. In addition, the claim recites the finite model database is coupled to the model analysis control unit. Again, humans do not have databases, and cannot couple such databases to a control unit of any kind. In addition, claim 1 recites a practical result of displaying, on a display, the finite element model of the structure based on associating sets of elements with components of a structure. Thus, an improved finite element model is displayed on the display for use by an engineer, improving analysis. 

Examiner response
Examiner found storing the finite element model in a finite element model database that is coupled to the model analysis control unit (STEP 2A PRONG 2, STEP 2B) is further adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g) and is a generic computer functions as well‐understood, routine, and conventional functions see MPEP 2106.05(d)(II) iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Displaying, on a display, the finite element model of the structure based on associating(STEP 2A PRONG 2, STEP 2B)  is further adding insignificant post-solution activity to the judicial exception (see MPEP § 2106.05(g) that is found to be well-understood, routine, conventional activity see MPEP 2106.05(d)(II iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); 
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2); 
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b); 
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and 
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e). 
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and 
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The recitation of the model analysis control unit and database in the claim amounted to mere instructions to apply the abstract idea on a generic computer ((MPEP § 2106.05(f)). Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. The claimed embodiments do not require a particular machine or specialized computer, they can all be performed on a generic computer system. As to a linking to another technological environment, Applicants claimed embodiments and the embodiments as set forth in the specification are to using generic computers. Further, mathematical calculations such as the difference between two values have been found by the courts to be abstract ideas. Considering all the limitations in combination, the claimed additional computer elements do not show any inventive concept in analyzing the finite element model, such as improving the performance of a computer or any other technology. The claim provides no meaningful limitations such that this improvement is realized. Claim is directed to the improvement in the abstract idea itself  and is not an improvement in technology. 



Applicant arguments
To this end, the claims are similar to the claims in Example 37 of the Subject Matter Eligibility Examples provided by the Patent Office that is entitled “Relocation of Icons on a Graphical User Interface.” Claim 1 of that example. The Office determined that a practical result is shown (resulting in the claim being eligible) because the claim as a whole integrates a mental process into a practical application. The additional elements recite a specific manner of automatically displaying icons based on usage which provide a specific improvement over prior system resulting in an improved user interface. Similarly, applicant provides additional elements utilized to display a finite element model of a structure on a display that associates sets of elements with components of the structure. The finite element model of the structure that is displayed is a specific improvement that can be utilized by a user for additional analysis. Consequently, the claim, when taken as a whole, provides a practical result, indicating an eligible claim. Therefore, claim 1 is eligible for at least these reasons.

Examiner response
Unlike the example 37 that shows specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices, the instant application is not improving the display function. Displaying, on a display, the finite element model of the structure based on associating(STEP 2A PRONG 2, STEP 2B)  is further adding insignificant post-solution activity to the judicial exception (see MPEP § 2106.05(g) that is found to be well-understood, routine, conventional activity see MPEP 2106.05(d)(II iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Claim 1 do not recites specific features for analyzing the finite element model that represents a structure. 


Response to prior art Arguments
Applicant says the Bhaskara discloses grouping elements based on an order in which they are added to a model, not based on whether elements are directly connected to one another.  Examiner found applicants arguments based on the newly added amended limitations was unpersuasive. The finite element model  of the structure  includes a plurality of elements. Each element contains different shape. To form the model structure, the elements has to be connected. Bhaskara teaches identifying the plurality of elements see fig 8 for the model based on the order and they are connected to form the model structure. See para 108- 114-For example, AxisSystems 876 is the first of the elements 810 placed into the model. XYPlane 878, the YZPlane 880, and the ZXPlane 882 are the next elements placed into the model, respectively. The arrow 874 illustrates the addition of other elements 810 to the model. See also para 114-The process then identifies relations between the elements 202 that may be present for the model 200 (operation 904). In particular, the model 200 may have a format 226. The format 226 may define potential relations between the elements 202 in the model 200. These potential relations may be between the elements 202 in the model 200. Examples, of potential relations between elements that can be identified are parent-child relations, physical connections, input-output relations, and other relations. See also para 35-38-The model 108 is a model of an object 120. The object 120 may take various forms in these illustrative examples. For example, the object 120 represented in the model 108 may be a mobile platform, a stationary platform, a land-based structure, an aquatic-based structure, a space-based structure, an aircraft, a submarine, a bus, a personnel carrier, a tank, a train, an automobile, a spacecraft, a space station, a satellite, a surface ship, a power plant, a dam, a manufacturing facility, a building, an engine, a wing, a propeller, a strut, a landing gear assembly, a mold, a tool, and/or some other suitable object. As depicted, the model 108 comprises model information 130. The model information 130 includes elements 110.



Claim Rejections - 35 USC §101

4.             35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.        Claims 1 and 4-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1, 4-16 and 20-22 are directed to method or process that falls on one of statutory category.
Claims: 17-19 are directed to system or machine that falls on one of statutory category
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
identifying, elements of the finite element model; the identifying including selecting a first element, and identifying second elements that are directly connected to the first element; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.)
automatically, grouping the elements into sets; (Under the broadest reasonable interpretation, this limitation covers mental process including an evaluation that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas but for the recitation of generic computer component. A person can easily the group the elements into sets using pen and paper thus it is the mental process)
and
associating, the sets with components of the structure. (A person can easily the associate the set of elements with components of the structure  using pen and paper thus it is the mental process since it is the process step including an observation, evaluation, judgment or opinion)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim 1 include the additional elements of storing the finite element model in a finite element model database that is coupled to the model analysis control unit is further adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)). Displaying, on a display, the finite element model of the structure based on associating is further adding insignificant post-solution activity to the judicial exception. The additional elements of coupling the finite element model dataset to a model analysis control unit is merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  The use of automatic is a generic computer-implemented rules. The model analysis unit and finite element model database recited at a high-level of generality (i.e., as a generic processor  performing a generic computer function)  such that it amounts no more than mere instructions to apply the exception using a generic computer component. The structural analysis method for efficiently analyzing a finite element model that represents a structure did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use.   The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Claim 1 include the additional elements of storing the finite element model in a finite element model database that is coupled to the model analysis control unit (STEP 2A PRONG 2, STEP 2B) is further adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g) and is a generic computer functions as well‐understood, routine, and conventional functions see MPEP 2106.05(d)(II) iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Displaying, on a display, the finite element model of the structure based on associating is further adding insignificant post-solution activity to the judicial exception (see MPEP § 2106.05(g) that is found to be well-understood, routine, conventional activity see MPEP 2106.05(d)(II iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. The additional elements of coupling the finite element model dataset to a model analysis control unit is merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  The additional element of using model analysis unit and finite element model database is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The structural analysis method for efficiently analyzing a finite element model that represents a structure did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use.  Thus, claims 1 is not patent eligible.

Claim 2 further recites storing the finite element model in a finite element model database that is coupled to the model analysis control unit. This limitation is further adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g). Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.  


Claim 4 further recites wherein the identifying further comprises identifying third elements that directly connected to each of the second elements. Under the broadest reasonable interpretation, this limitation covers mental process including an observation that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.  


Claim 5 further recites wherein the third elements are not previously identified as the first element or the second elements. This is only the description of third elements of claim 4 and does not add meaningful limitations. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 6 further recites wherein the identifying further comprises identifying additional elements until all elements of the finite element model are identified. Under the broadest reasonable interpretation, this limitation covers mental process including an observation that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 7 an 19 further recites wherein the automatically grouping comprises: determining normal vectors for each of the elements that are identified;  grouping the sets based on normal vectors that are common to the elements. Under the broadest reasonable interpretation, this limitation covers mental process including an evaluation or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 8 further recites wherein the structure is a wing of an aircraft, and wherein the components comprise at least one skin, at least one spar, at least one stinger, and at least one rib. This is only the description of the structure and components of claim 1 and does not add meaningful limitations. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 9 further recites storing component data in a memory that is coupled to the model analysis control unit. It is further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and is a generic computer functions as well‐understood, routine, and conventional functions see MPEP 2106.05(d)(II) iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 10 further recites wherein the structure is a wing, the components comprise an upper skin, a lower skin, a fore spar, an aft spar, and ribs, and the associating comprises  determining that the upper skin includes first normal vectors having a dominant vertical component pointing upward, the lower skin includes second normal vectors having a dominant vertical component pointing downward, the fore spar includes third normal vectors pointing forward, the aft spar includes fourth normal vectors pointing rearward, and the ribs include fifth normal vectors pointing in a lateral direction. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 11 further recites determining, by the model analysis control unit, sub-groups of the components. A person can easily determine sub-groups of the components of the structure  using pen and paper thus it is the mental process since it is the process step including an observation, evaluation, judgment or opinion. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 12 further recites organizing the components, by the model analysis control unit, by centroids of elements within the components. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 13 further recites organizing the components, by the model analysis control unit, into bays. A person can easily organize the components of the structure into bays using pen and paper thus it is the mental process since it is the process step including an observation, evaluation, judgment or opinion. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 14 further recites wherein the organizing comprises directionally sorting the elements of the bays. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 15 further recites wherein organizing comprises projecting centroids of the elements along a direction of least variance between the centroids; determining strips within the bays based on the projecting;  determining a number of spanwise elements based on the determining the strips. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Also, the claims has mathematical features such as variance, centroid and it falls under the mathematical concept of the abstract idea.  Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 16 further recites analyzing, with the model analysis control unit, a plurality of finite element models; learning, with the model analysis control unit, component associations based on the analyzing and suggesting, with the model analysis control unit, whether one or more features within a new finite element model represent one or more particular components or one or more new and different features not previously analyzed. Under the broadest reasonable interpretation, this limitation covers mental process including an evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Regarding claim 17
Claim 17 recites:
identify, elements of the finite element model that are directly connected; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.)
automatically, groups the elements into sets; (Under the broadest reasonable interpretation, this limitation covers mental process including an evaluation that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas but for the recitation of generic computer component. A person can easily the group the elements into sets using pen and paper thus it is the mental process)
and
associate, the sets with components of the structure. (A person can easily the associate the set of elements with components of the structure  using pen and paper thus it is the mental process since it is the process step including an observation, evaluation, judgment or opinion)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim 17 include the additional elements of storing the finite element model in a finite element model database that is coupled to the model analysis control unit is further adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)). Displaying, on a display, the finite element model of the structure based on associating is further adding insignificant post-solution activity to the judicial exception. The additional elements of coupling the finite element model dataset to a model analysis control unit is merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  The use of automatic is a generic computer-implemented rules. The model analysis unit, finite element model database and processor recited at a high-level of generality (i.e., as a generic processor  performing a generic computer function)  such that it amounts no more than mere instructions to apply the exception using a generic computer component. The structural analysis method for efficiently analyzing a finite element model that represents a structure did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use.   The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Claim 17 include the additional elements of storing the finite element model in a finite element model database that is coupled to the model analysis control unit (STEP 2A PRONG 2, STEP 2B) is further adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g) and is a generic computer functions as well‐understood, routine, and conventional functions see MPEP 2106.05(d)(II) iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Displaying, on a display, the finite element model of the structure based on associating is further adding insignificant post-solution activity to the judicial exception (see MPEP § 2106.05(g) that is found to be well-understood, routine, conventional activity see MPEP 2106.05(d)(II iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. The additional elements of coupling the finite element model dataset to a model analysis control unit is merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  The additional element of using model analysis unit, finite element model database and processor no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The structural analysis method for efficiently analyzing a finite element model that represents a structure did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use.  Thus, claim 17 is not patent eligible.



Claim 18 further recites wherein the one or processors of the model analysis control unit  are further configured to identify the elements of the finite element model that are directly connected by: selecting a first element; identifying second elements are directly connected to the first element; identifying third elements are directly connected to each of the second elements, wherein the third elements are not previously identified as the first element or the second elements; and identifying additional elements until all elements of the finite element model are identified. Under the broadest reasonable interpretation, this limitation covers mental process including an evaluation that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Regarding claim 20
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 20 recites:
identifying, elements of the finite element model, wherein the identifying comprises selecting a first element, identifying second elements that directly connected the first element, identifying third elements that directly connected to each of the second elements, wherein the third elements are not previously identified as the first element or the second elements, and identifying additional elements until all elements of the finite element model are identified; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. A person can easily identify elements of the model and perform the functions associated with it using pen and paper thus it is the mental process)
automatically grouping, the elements into sets, wherein the automatically grouping comprises determining normal vectors for each of the elements that are identified, and grouping the sets based on normal vectors that are common to the elements; (Under the broadest reasonable interpretation, this limitation covers mental process including an mental performance that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. A person can easily the group the elements into sets and determining the grouping based on the normal vectors using pen and paper thus it is the mental process)
associating, the sets with components of the structure. (A person can easily the associate the set of elements with components of the structure  using pen and paper thus it is the mental process since it is the process step including an observation)

organizing the components, by the model analysis control unit, into bays. wherein organizing comprises projecting centroids of the elements along a direction of least variance between the centroids; determining strips within the bays based on the projecting;  determining a number of spanwise elements based on the determining the strips. (Under the broadest reasonable interpretation, this limitation covers mental process including a mental performance that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim 20 include the additional elements of model analysis unit to perform the mental steps. The model analysis unit in all steps is recited at a high-level of generality (i.e., as a generic processor  performing a generic computer function)  such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional elements of  storing the finite element model in a finite element model database that is coupled to a model analysis control unit; and storing component data in a memory that is coupled to the model analysis control unit is further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g)) Displaying, on a display, the finite element model of the structure based on associating and organizing is further adding insignificant post-solution activity to the judicial exception. The use of automatic is a generic computer-implemented rules. The structural analysis method for efficiently analyzing a finite element model that represents a structure did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use.   The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. The claim 20 include the additional elements of model analysis unit to perform the mental steps. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using model analysis unit to perform all steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of  storing the finite element model in a finite element model database that is coupled to a model analysis control unit; and storing component data in a memory that is coupled to the model analysis control unit is further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and is a generic computer functions as well‐understood, routine, and conventional functions see MPEP 2106.05(d)(II) iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Displaying, on a display, the finite element model of the structure based on associating is further adding insignificant post-solution activity to the judicial exception (see MPEP § 2106.05(g) that is found to be well-understood, routine, conventional activity see MPEP 2106.05(d)(II iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. The structural analysis method for efficiently analyzing a finite element model that represents a structure did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use.  Thus, claims 20 is not patent eligible.

Claim 21 further recites wherein the finite element model of the structure on the display includes components for the structure overlaid on the finite element model. The further displaying step further adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and did not integrate a judicial exception into a practical application.

Claim 22 further recites generating a histogram data related to the finite element model. Under the broadest reasonable interpretation, this limitation covers mental process that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.



Claim Rejections - 35 USC § 102

6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.       Claim(s) 1, 4-6, 9, 11, 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhaskara (PUB NO: US 20130116979 A1)

Regarding claim 1 and 17
Bhaskara teaches a structural analysis method for efficiently analyzing a finite element model that represents a structure, (see para 54-in addition, the model manager 106 also may create the new model 144 with the second format 150 that is configured for use with the analysis system 160 in the systems 158 using the knowledge model 152. The analysis system 160 may be, for example, a finite element analysis system, a simulation system, a neural network, and/or some other suitable type of analysis system. See para 63 and fig 2-the model comprises elements 202 in a structure 204.)
 the structural analysis method comprising:
storing the finite element model in a finite element model database; coupling the finite element database to a model analysis control unit.(see para 32 and fig 1- In these illustrative examples, a model manager 106 may manage the models 104 in the model database 102. As depicted the model database 102 is coupled to the model manager 106. In other words, the model manager 106 may be connected to a storage device, a computer system, or some other device containing the model database 102. In some cases, the model manager 106 and the model database 102 may be on the computer system 122.)

identifying, by the model analysis control unit, elements of the finite element model;(see para 36-37 and fig 2-the elements 110 in the model 108 are identified by the model manager 106. See para 54-In addition, the model manager 106 also may create the new model 144 with the second format 150 that is configured for use with the analysis system 160 in the systems 158 using the knowledge model 152. The analysis system 160 may be, for example, a finite element analysis system, a simulation system, a neural network, and/or some other suitable type of analysis system.)

the identifying includes selecting a first element; and identifying second elements that directly connected to the first element.( para 35-38-The model 108 is a model of an object 120. The object 120 may take various forms in these illustrative examples. For example, the object 120 represented in the model 108 may be a mobile platform, a stationary platform, a land-based structure, an aquatic-based structure, a space-based structure, an aircraft, a submarine, a bus, a personnel carrier, a tank, a train, an automobile, a spacecraft, a space station, a satellite, a surface ship, a power plant, a dam, a manufacturing facility, a building, an engine, a wing, a propeller, a strut, a landing gear assembly, a mold, a tool, and/or some other suitable object. As depicted, the model 108 comprises model information 130. The model information 130 includes elements 110. see para 88-91- the design process flow 508 identifies the order in which the elements 504 were created for a model in the model database 102 in FIG. 1. The creation of the new model 144 in FIG. 1 may be created by adding the elements 504 in the order 512 identified through the design process flow 508. The elements 504 may include a first point, a second point, a third point, and a spline. The design process flow 508 may indicate that the first point was created first and that the second point was created after the creation of the first point. The design process flow 508 may also indicate that the third point was created after the second point. This sequence of creation forms a portion of the order 512 for the elements 504. This sequence in the order 512 may be used to create the new model 144 from the model 108 in FIG. 1 that is configured to be used in a desired type of system in the systems 158 in FIG. 1. See para 108- 114-For example, AxisSystems 876 is the first of the elements 810 placed into the model. XYPlane 878, the YZPlane 880, and the ZXPlane 882 are the next elements placed into the model, respectively. The arrow 874 illustrates the addition of other elements 810 to the model. The process then identifies relations between the elements 202 that may be present for the model 200 (operation 904). In particular, the model 200 may have a format 226. The format 226 may define potential relations between the elements 202 in the model 200. These potential relations may be between the elements 202 in the model 200. Examples, of potential relations between elements that can be identified are parent-child relations, physical connections, input-output relations, and other relations)

Examiner note: The finite element model  of the structure  includes a plurality of elements. Each element contains different shape. To form the model structure, the elements has to be connected. Bhaskara teaches identifying the plurality of elements see fig 8 for the model based on the order and they are connected to form the model structure.

automatically grouping, by the model analysis control unit, the elements into sets; (see para 79- The two sets of elements in the elements 202 in the model 200. The clusters 412 may be examined to identify groupings of the elements 202 in the model 200 in FIG. 2.)
and
associating, by the model analysis control unit, the sets with components of the structure. (see para 80-The clusters 412 may be assemblies 164 in the object 120 in FIG. 1. For example, one cluster in the clusters 412 may be a landing gear assembly, another cluster may be an engine housing, and another cluster may be an aircraft network data processing system.)

displaying, on a display, the finite element model of the structure based on associating; (see para 80-The clusters 412 may be assemblies 164 in the object 120 in FIG. 1. See para 35-44-The model 108 is a model of an object 120. A graphical user interface 124 may be used to interact with the model 108, the matrix 116, or some combination thereof. In these illustrative examples, the graphical user interface 124 is displayed on a display system 126, which is coupled to the model manager 106. The display system 126 is hardware and also may include software. In these illustrative examples, the display system 126 is one or more display devices.  See para 55-The object 120 may include assemblies 164 represented by the elements 110 in the model 108 of the object 120.)

Regarding claim 4
Bhaskara further teaches wherein the identifying further comprises identifying third elements that directly connected to each of the second elements. (see para 89-90 The design process flow 508 may also indicate that the third point was created after the second point. The design process flow 508 may also indicate that the third point was created after the second point. See para 108- Axis Systems 876 is the first of the elements 810 placed into the model. XYPlane 878, the YZPlane 880, and the ZXPlane 882 are the next elements placed into the model, respectively. )

Regarding claim 5
Bhaskara further teaches wherein the third elements are not previously identified as the first element or the second elements. (see para 88-90-the design process flow 508 identifies the order in which the elements 504 were created for a model in the model database 102 in FIG. 1. The design process flow 508 may also indicate that the third point was created after the second point. See para 108- Axis Systems 876 is the first of the elements 810 placed into the model. XYPlane 878, the YZPlane 880, and the ZXPlane 882 are the next elements placed into the model, respectively.)



Regarding claim 6
Bhaskara further teaches wherein the identifying further comprises identifying additional elements until all elements of the finite element model are identified.(see para 131-133- the process begins by identifying a desired system in the systems 158 for the new model 144 (operation 1200). This desired system may be, for example, a particular type of computer aided design system or the analysis system 160 in FIG. 1. For example, the analysis system 160 may be a finite element analysis system or some other suitable type of system that may not use computer aided design models for the analysis 132. The process then identifies which ones of the elements 504 are needed for the new model 144 (operation 1202). In some cases, only some of the elements 504 may be needed for the new model 144. As another example, the second format 150 for the new model 144 may not use all of the elements 504. As a result, only those portions of the elements 504 in the particular assembly 170 may be needed for the new model 144. In these illustrative examples, the new model 144 is created based on the order 512 identified by the design process flow 508 for the elements 504. The process adds the identified elements from the elements 504 to the new model 144 in the order 512 identified by the design process flow 508 (operation 1206) with the process terminating thereafter.)

Regarding claim 9
Bhaskara further teaches storing component data in a memory that is coupled to the model analysis control unit.(see para 32- the model manager 106 may be connected to a storage device, a computer system, or some other device containing the model database 102. In some cases, the model manager 106 and the model database 102 may be on the computer system 122.see fig 13 and para 138-140- The data processing system 1300 may be used to implement the computer system 122 in FIG. 1.  The data processing system 1300 includes a memory 1306, a persistent storage 1308. The memory 1306 and the persistent storage 1308 are examples of storage devices 1316. A storage device is any piece of hardware that is capable of storing information, such as, for example, without limitation, data, program code in functional form, and/or other suitable information either on a temporary basis and/or a permanent basis.)


Regarding claim 11
Bhaskara further teaches determining, by the model analysis control unit, sub-groups of the components. (see para 43- elements 110 may then be grouped together to create a cluster and/or sub-cluster by applying clustering analysis. See para 76-dependencies 406 between the clusters and/or sub-clusters may be topologically sorted to identify the design process flow 404 for these components. See para 111- Partitioning may be used to create subsystems by grouping and sorting the subsystems based on the dependencies. These subsystems may represent assemblies or other groupings in the elements 810 in design structure matrix 804.)

Regarding claim 16
Bhaskara further teaches analyzing, with the model analysis control unit, a plurality of finite element models;(see para 58- the model manager 106 may make analyzing the models 104 easier as compared to employing a computer aided design system.)
learning, with the model analysis control unit, component associations based on the analyzing; (see para 73-81 the analysis 400 in FIG. 4 may include identifying at least one of a design history 402, a design process flow 404, dependencies 406, extraneous elements 408, redundant elements 410, and clusters 412. Further, with the analysis 400, various operations may be performed. For example, the analysis 400 may be used to modify the model 200.) and

suggesting, with the model analysis control unit, whether one or more features within a new finite element model represent one or more particular components or one or more new and different features not previously analyzed.(see para 56-57- With this ability to identify the clusters 166, the new model 144 may be created for a particular assembly 170 in the assemblies 164. For example, a selected cluster 168 in the clusters 166 corresponds to the particular assembly 170 in the assemblies 164. With the identification of the selected cluster 168, the model manager 106 may use the knowledge model 152 to generate the new model 144 for just the selected cluster 168. In other words, the new model 144 is a model for the particular assembly 170 rather than all of the assemblies 164 for the object 120. As a result, the new model 144 for the particular assembly 170 is smaller in size and/or complexity as compared to the model 108 of the object 120. As another example, the new model 144 for the particular assembly 170 may be created for analysis by the analysis system 160.)


Regarding claim 18
Bhaskara further teaches wherein the one or processors of the model analysis control unit  are further configured to identify the elements of the finite element model that are directly connected by: selecting a first element; identifying second elements are directly connected to the first element; identifying third elements are directly connected to each of the second elements, wherein the third elements are not previously identified as the first element or the second elements; and identifying additional elements until all elements of the finite element model are identified. (see para 88-91- the design process flow 508 identifies the order in which the elements 504 were created for a model in the model database 102 in FIG. 1. The creation of the new model 144 in FIG. 1 may be created by adding the elements 504 in the order 512 identified through the design process flow 508. The elements 504 may include a first point, a second point, a third point, and a spline. The design process flow 508 may indicate that the first point was created first and that the second point was created after the creation of the first point. The design process flow 508 may also indicate that the third point was created after the second point. This sequence of creation forms a portion of the order 512 for the elements 504. This sequence in the order 512 may be used to create the new model 144 from the model 108 in FIG. 1 that is configured to be used in a desired type of system in the systems 158 in FIG. 1. See para 108-114 Axis Systems 876 is the first of the elements 810 placed into the model. XYPlane 878, the YZPlane 880, and the ZXPlane 882 are the next elements placed into the model, respectively. See para 133-The process adds the identified elements from the elements 504 to the new model 144 in the order 512 identified by the design process flow 508 (operation 1206) with the process terminating thereafter )

Examiner note: The finite element model  of the structure  includes a plurality of elements. Each element contains different shape. To form the model structure, the elements has to be connected. Bhaskara teaches identifying the plurality of elements see fig 8 for the model based on the order and they are connected to form the model structure.




Claim Rejections - 35 USC § 103

 8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.       Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskara (PUB NO: US 20130116979 A1)in view of Nikishkov (“INTRODUCTION TO THE FINITE ELEMENT METHOD”, 2009)
Regarding claim 7 and 19
Bhaskara further teaches grouping the sets that are common to the elements.(see para 109- clusters 884, 886, 888, and 889 also may be identified from the design structure matrix 804. The clusters 884, 886, and 888 are groupings of like elements. First, the cluster 884 is a grouping of rectangles, rectangle3 814, rectangle2 816, and rectangle1 818. Next, the cluster 886 is a grouping of rectangular curve planes: RectangularCurvePlane1 836, RectangularCurvePlane2 832, and RectangularCurvePlane3 828. The cCluster 888 is a grouping of points: Point1 858, Point2 854, and Point3 850.)wherein the automatically grouping comprises:

However, Bhaskara does not teach determining normal vectors for each of the elements that are identified.
In the related field of invention, Nikishkov teaches determining normal vectors for each of the elements that are identified; (see page 42-43 and fig 4 and Determination of a normal vector g on the curved face of the finite element. Also see fig 8.2 and page 75-76- For model and results visualization with Java 3D the following geometry information should be prepared:1. element surfaces located at the surface of the finite element model and divided into triangles of appropriate size; 2. surface normal vectors for triangle vertices)

Examiner note: Bhaskara teaches a clustering technique for the similar elements and however it does not teach determining the normal vectors for each elements. Thus, the combination of Bhaskara and Nikishkov teaches grouping the sets based on normal vectors that are common to the elements. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for managing the elements of a finite element model as disclosed by Bhaskara to include determining normal vectors for each of the elements that are identified as taught by Nikishkov in the system of Bhaskara for solving problems which are described by partial differential equations or can be formulated as functional minimization and for piece-wise approximation of physical fields on finite elements that provides good precision even with simple approximating functions (increasing the number of elements we can achieve any precision). Another motivation is combining is finding the locality of approximation leads to sparse equation systems for a discretized problem. This helps to solve problems with very large number of nodal unknown. (See Nikishkov, page 7)

10.      Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bhaskara (PUB NO: US 20130116979 A1)in view of Hamm (PAT NO: US 4667905 A).
Regarding claim 8
Bhaskara further teaches wherein the structure is a wing of an aircraft, (see para 35-the object 120 represented in the model 108 may be a mobile platform, a stationary platform, a land-based structure, an aquatic-based structure, a space-based structure, an aircraft, a submarine, a bus, a personnel carrier, a tank, a train, an automobile, a spacecraft, a space station, a satellite, a surface ship, a power plant, a dam, a manufacturing facility, a building, an engine, a wing, a propeller, a strut, a landing gear assembly, a mold, a tool, and/or some other suitable object)
However, Bhaskara does not teach wherein the components comprise at least one skin, at least one spar, at least one stinger, and at least one rib.
In the related field of invention, Hamm teaches wherein the components comprise at least one skin, at least one spar, at least one stinger, and at least one rib. (see col 3-4 and fig 1-3- FIG. 3 and has upper ends of the spars 22 and 24 secured to an upper skin 32 and has lower ends of the spars 22 and 24 secured to a lower skin 34. The stringers 28 are also secured to the upper skin and a series of substantially identical stringers 38 are secured to the lower skin 34. Spaced along the longitudinal axis of the stabilizer are ribs 53, 55, 57, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, and 76.)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for managing the elements of a finite element model as disclosed by Bhaskara to include wherein the components comprise at least one skin, at least one spar, at least one stinger, and at least one rib as taught by Hamm in the system of Bhaskara in order to stabilize the skin and stringers to prevent buckling and provide load paths for concentrated transverse loads such as horizontal stabilizer pivot and elevator hinges.. (See Hamm, col 1)


13.        Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bhaskara (PUB NO: US 20130116979 A1) in view of Nikishkov (“INTRODUCTION TO THE FINITE ELEMENT METHOD”, 2009) and further in view of Hamm (PAT NO: US 4667905 A).

Regarding claim 10
Bhaskara does not teach the components comprise an upper skin, a lower skin, a fore spar, an aft spar, and ribs, and the associating comprises determining that the upper skin includes first normal vectors having a dominant vertical component pointing upward, the lower skin includes second normal vectors having a dominant vertical component pointing downward, the fore spar includes third normal vectors pointing forward, the aft spar includes fourth normal vectors pointing rearward, and the ribs include fifth normal vectors pointing in a lateral direction.
In the related field of invention, Nikishkov teaches determining the normal vectors associated with the components. (see claim 7)

Thus, the combination of Hamm and Nikishkov teaches the components comprise an upper skin, a lower skin, a fore spar, an aft spar, and ribs, and the associating comprises  determining that the upper skin includes first normal vectors having a dominant vertical component pointing upward, the lower skin includes second normal vectors having a dominant vertical component pointing downward, (see col 3-4 and fig 1-3-The skins 32 and 34 are joined to forward skins 35 and 36 and to leading end 40 and are joined to rear skins 39 and 41 which extend to a trailing end 42 to which an elevator 44 is hinged engaged for upwardly and downwardly movement generally along a line 46)

the fore spar includes third normal vectors pointing forward, the aft spar includes fourth normal vectors pointing rearward, (see col 3-4 and fig 1-3A semispan 20 of a horizontal stabilizer extends outboardly from the tail section and is secured thereto by front and rear spars 22 and 24, respectively. Fore and aft at the spars 22, 24. Ribs 56, 60, 64, 68, 72 and 74 extend forwardly of the front spar 22)  and 

the ribs include fifth normal vectors pointing in a lateral direction. (see col 3 fig 1-3- The arrangement allows the ribs 13a, adjacent the path of the lateral center pressure travel, to be grouped in proximity to each other thus adding strengthening qualities to the airfoil along the lateral position of the resultant lift load)

12.       Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bhaskara (PUB NO: US 20130116979 A1) in view of Sedaghati et al.  (“WING–BOX STRUCTURAL DESIGN OPTIMIZATION.”, 2006)
Regarding claim 12
Bhaskara does not teach organizing the components, by the model analysis control unit, by centroids of elements within the components
In the related field of invention, Sedaghati teaches organizing the components, by the model analysis control unit, by centroids of elements within the components. (see page 31-33-)

    PNG
    media_image1.png
    834
    717
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for managing the elements of a finite element model as disclosed by Bhaskara to include organizing the components, by the model analysis control unit, by centroids of elements within the components as taught by Sedaghati in the system of Bhaskara in order to improve the available structural analysis modules in the Bombardier Aerospace and perform a structural design optimization of the wing box by adding an optimization loop around the analysis code. (See Sedaghati, page 7 section I)

13.        Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskara (PUB NO: US 20130116979 A1) in view of Powell  (PUB NO: US 20120209577 A1). 
Regarding claim 13
Bhaskara does not teach organizing the components, by the model analysis control unit, into bays.
In the related field of invention, Powell further teaches organizing the components, by the model analysis control unit, into bays. (see para 51- the block 46 invokes a set of predetermined rules for the component 34. The set of predetermined rules relate property and materials for the component 34 to the geometry of the component 34. For example, if the component 34 geometrically defines ten bays, then the predetermined set of rules requires that the template 32 include ten inputs for property and material definition.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for managing the elements of a finite element model as disclosed by Bhaskara to include organizing the components, by the model analysis control unit, into bays as taught by Powell in the system of Bhaskara for designing and building complex systems, such as aircraft, space vehicles, marine vessels, marine platforms such as oil rigs, land vehicles such as automobiles and truck. And another motivation to combine is generating a mathematical model, such as a finite element model, of the component, subassembly, or assembly. The finite element model can be subjected to static and dynamic testing. Thus, use of mathematical models such as finite element models greatly reduces time and labor to analyze components over building, testing, and analyzing physical models. (See Powell, para 2-3)



Regarding claim 14
Bhaskara does not teach wherein the organizing comprises directionally sorting the elements of the bays.
In the related field of invention, Powell further teaches wherein the organizing comprises directionally sorting the elements of the bays. (see para 47 and fig 5A-The process of generating finite element models is automated through use of standardized input files that are preferably derived from standardized drawing sheets or templates. The purposes of the template include: (1) communicating major elements of design of a component; (2) providing geometry information to create a finite element model; (3) providing all properties, material, and weights information to create a finite element model; (4) defining major structural assemblies; and (5) linking design, stress, loads, weights, and other engineering disciplines when configuring a new structure design.)

14.           Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bhaskara (PUB NO: US 20130116979 A1) in view of Powell  (PUB NO: US 20120209577 A1) and further in view of Sedaghati et al.  (“WING–BOX STRUCTURAL DESIGN OPTIMIZATION.”, 2006)
Regarding claim 15
Bhaskara does not teach wherein the organizing comprises: wherein the organizing comprises: projecting centroids of the elements along a direction of least variance between the centroids; determining strips within the bays based on the projecting; and determining a number of spanwise elements based on the determining the strips.
In the related field of invention, Sedaghati teaches  projecting centroids of the elements along a direction of least variance between the centroids;(see page 31-32

    PNG
    media_image1.png
    834
    717
    media_image1.png
    Greyscale


Tables (2) shows the variation of the local lift coefficient at different stations along the wing span where “CL ” is the local lift coefficient at a specific span coordinate and “c” is the local chord length at that span coordinate.

determining strips within the bays based on the projecting; (see page 58-To analyze the stresses in a web in pure diagonal tension, the web is assumed to be cut into a series of ribbons or strips of unity width, measured horizontally. Each strip is inclined at an angle ‘α ’ to the horizontal axis and is under a uniform tensile stress. As shown in figure (32-a) 
 Iand

determining a number of spanwise elements based on the determining the strips. (see page 31-Consider an element of the wing of length ‘dy’ extending from station ‘j’, located at an arbitrary station ‘η j ’ along the wing span, to station ‘j+1’. Viewing this element in the spanwise direction shows the airfoil cross-section with the distribution of ‘Z’ stingers on the upper and lower skins at an arbitrary wing station η) .


wherein the finite element model of the structure on the display includes components of the structure overlaid on the finite element model (See para 006- a storage medium stores a plurality instructions that, if executed, enables a processor-based system operate on finite element models, the instructions including a collection of one or more first object-oriented routines capable of creating a finite element model of a first structure. see para 27-28-As shown in FIG. 2, the exemplary wire-frame geometry 200 depicts a wing-like structure having an outer-perimeter 210 along with a number of inner lateral-ribs 220 intersecting a number of inner longitudinal-ribs 230. Once the wire-frame geometry 200 is completed (or imported), the operator can send a signal to the modeling device 100 to superimpose/overlay a "mesh" over the wire-frame geometry 200. In response, the modeling device 100 can transfer the wire-frame geometry 200 to the mesh-forming device 140. See para 33- Create a mesh for an entire structure // of interest such as an airplane body or building, // by first creating meshes for individual // components, then integrating component meshes MeshStructure( ) For Each Component( ) MeshComponent( ) EndFor integrateComponents( ) EndProgram //------------------------------------------// // This routine builds meshes for an individual // component. A Component could be any part of a // structure, such as a wing or a fuselage of an // airplane etc. (See wing 200 of FIG. 2)


15.         Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bhaskara (PUB NO: US 20130116979 A1) in view of Nikishkov (“INTRODUCTION TO THE FINITE ELEMENT METHOD”, 2009) and further in view of Powell  (PUB NO: US 20120209577 A1) and still further in view of Sedaghati et al.  (“WING–BOX STRUCTURAL DESIGN OPTIMIZATION.”, 2006)

Regarding claim 20
Bhaskara teaches a structural analysis method for efficiently analyzing a finite element model with the model data that represents a structure, (see para 54-in addition, the model manager 106 also may create the new model 144 with the second format 150 that is configured for use with the analysis system 160 in the systems 158 using the knowledge model 152. The analysis system 160 may be, for example, a finite element analysis system, a simulation system, a neural network, and/or some other suitable type of analysis system. See para 63 and fig 2-the model comprises elements 202 in a structure 204.)
 the structural analysis method comprising:

storing the finite element model in a finite element model database that is coupled to the model analysis control unit.(see para 32 and fig 1- In these illustrative examples, a model manager 106 may manage the models 104 in the model database 102. As depicted the model database 102 is coupled to the model manager 106. In other words, the model manager 106 may be connected to a storage device, a computer system, or some other device containing the model database 102. In some cases, the model manager 106 and the model database 102 may be on the computer system 122.)

storing component data in a memory that is coupled to the model analysis control unit.(see para 32- the model manager 106 may be connected to a storage device, a computer system, or some other device containing the model database 102. In some cases, the model manager 106 and the model database 102 may be on the computer system 122.see fig 13 and para 138-140- The data processing system 1300 may be used to implement the computer system 122 in FIG. 1.  The data processing system 1300 includes a memory 1306, a persistent storage 1308. The memory 1306 and the persistent storage 1308 are examples of storage devices 1316. A storage device is any piece of hardware that is capable of storing information, such as, for example, without limitation, data, program code in functional form, and/or other suitable information either on a temporary basis and/or a permanent basis.)


identifying, by a model analysis control unit, elements of the finite element model, wherein the identifying comprises selecting a first element, identifying second elements that directly connected to the first element, identifying third elements that directly connected to each of the second elements, wherein the third elements are not previously identified as the first element or the second elements, and identifying additional elements until all elements of the finite element model are identified; (.( para 35-38-The model 108 is a model of an object 120. The object 120 may take various forms in these illustrative examples. For example, the object 120 represented in the model 108 may be a mobile platform, a stationary platform, a land-based structure, an aquatic-based structure, a space-based structure, an aircraft, a submarine, a bus, a personnel carrier, a tank, a train, an automobile, a spacecraft, a space station, a satellite, a surface ship, a power plant, a dam, a manufacturing facility, a building, an engine, a wing, a propeller, a strut, a landing gear assembly, a mold, a tool, and/or some other suitable object. As depicted, the model 108 comprises model information 130. The model information 130 includes elements 110. see para 88-91- the design process flow 508 identifies the order in which the elements 504 were created for a model in the model database 102 in FIG. 1. The creation of the new model 144 in FIG. 1 may be created by adding the elements 504 in the order 512 identified through the design process flow 508. The elements 504 may include a first point, a second point, a third point, and a spline. The design process flow 508 may indicate that the first point was created first and that the second point was created after the creation of the first point. The design process flow 508 may also indicate that the third point was created after the second point. This sequence of creation forms a portion of the order 512 for the elements 504. This sequence in the order 512 may be used to create the new model 144 from the model 108 in FIG. 1 that is configured to be used in a desired type of system in the systems 158 in FIG. 1. See para 108- 114-For example, AxisSystems 876 is the first of the elements 810 placed into the model. XYPlane 878, the YZPlane 880, and the ZXPlane 882 are the next elements placed into the model, respectively. The arrow 874 illustrates the addition of other elements 810 to the model. The process then identifies relations between the elements 202 that may be present for the model 200 (operation 904). In particular, the model 200 may have a format 226. The format 226 may define potential relations between the elements 202 in the model 200. These potential relations may be between the elements 202 in the model 200. Examples, of potential relations between elements that can be identified are parent-child relations, physical connections, input-output relations, and other relations)
see para 131-133- the process begins by identifying a desired system in the systems 158 for the new model 144 (operation 1200). This desired system may be, for example, a particular type of computer aided design system or the analysis system 160 in FIG. 1. For example, the analysis system 160 may be a finite element analysis system or some other suitable type of system that may not use computer aided design models for the analysis 132. The process then identifies which ones of the elements 504 are needed for the new model 144 (operation 1202). In some cases, only some of the elements 504 may be needed for the new model 144. As another example, the second format 150 for the new model 144 may not use all of the elements 504. As a result, only those portions of the elements 504 in the particular assembly 170 may be needed for the new model 144. In these illustrative examples, the new model 144 is created based on the order 512 identified by the design process flow 508 for the elements 504. The process adds the identified elements from the elements 504 to the new model 144 in the order 512 identified by the design process flow 508 (operation 1206) with the process terminating thereafter.)

Examiner note: The finite element model  of the structure  includes a plurality of elements. Each element contains different shape. To form the model structure, the elements has to be connected. Bhaskara teaches identifying the plurality of elements see fig 8 for the model based on the order and they are connected to form the model structure.

automatically grouping, by the model analysis control unit, the elements into sets; (see para 79- The two sets of elements in the elements 202 in the model 200. The clusters 412 may be examined to identify groupings of the elements 202 in the model 200 in FIG. 2.)
and
associating, by the model analysis control unit, the sets with components of the structure. (see para 80-The clusters 412 may be assemblies 164 in the object 120 in FIG. 1. For example, one cluster in the clusters 412 may be a landing gear assembly, another cluster may be an engine housing, and another cluster may be an aircraft network data processing system.)

Bhaskara further teaches grouping the sets that are common to the elements.(see para 109- clusters 884, 886, 888, and 889 also may be identified from the design structure matrix 804. The clusters 884, 886, and 888 are groupings of like elements. First, the cluster 884 is a grouping of rectangles, rectangle3 814, rectangle2 816, and rectangle1 818. Next, the cluster 886 is a grouping of rectangular curve planes: RectangularCurvePlane1 836, RectangularCurvePlane2 832, and RectangularCurvePlane3 828. The cCluster 888 is a grouping of points: Point1 858, Point2 854, and Point3 850.)wherein the automatically grouping comprises:
displaying, on a display, the finite element model of the structure based on associating and organizing; (see para 80-The clusters 412 may be assemblies 164 in the object 120 in FIG. 1. See para 35-44-The model 108 is a model of an object 120. A graphical user interface 124 may be used to interact with the model 108, the matrix 116, or some combination thereof. In these illustrative examples, the graphical user interface 124 is displayed on a display system 126, which is coupled to the model manager 106. The display system 126 is hardware and also may include software. In these illustrative examples, the display system 126 is one or more display devices.  See para 55-The object 120 may include assemblies 164 represented by the elements 110 in the model 108 of the object 120.)

However, Bhaskara does not teach determining normal vectors for each of the elements that are identified and organizing the components, by the model analysis control unit, into bays, wherein the organizing comprises projecting centroids of the elements along a direction of least variance between the centroids, determining strips within the bays based on the projecting, and determining a number of spanwise elements based on the determining the strips.

In the related field of invention, Nikishkov teaches determining normal vectors for each of the elements that are identified; (see page 42-43 and fig 4 and Determination of a normal vector g on the curved face of the finite element. Also see fig 8.2 and page 75-76- For model and results visualization with Java 3D the following geometry information should be prepared:1. element surfaces located at the surface of the finite element model and divided into triangles of appropriate size; 2. surface normal vectors for triangle vertices)

Examiner note: Bhaskara teaches a clustering technique for the similar elements and however it does not teach determining the normal vectors for each elements. Thus, the combination of Bhaskara and Nikishkov teaches grouping the sets based on normal vectors that are common to the elements. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for managing the elements of a finite element model as disclosed by Bhaskara to include determining normal vectors for each of the elements that are identified as taught by Nikishkov in the system of Bhaskara for solving problems which are described by partial differential equations or can be formulated as functional minimization and for piece-wise approximation of physical fields on finite elements that provides good precision even with simple approximating functions (increasing the number of elements we can achieve any precision). Another motivation is combining is finding the locality of approximation leads to sparse equation systems for a discretized problem. This helps to solve problems with very large number of nodal unknown. (See Nikishkov, page 7)

The combination of Bhaskara and Nikishkov does not teach organizing the components, by the model analysis control unit, into bays, wherein the organizing comprises projecting centroids of the elements along a direction of least variance between the centroids, determining strips within the bays based on the projecting, and determining a number of spanwise elements based on the determining the strips.

In the related field of invention, Powell teaches model including one or both of loads (see Powell FIG. 7 is a flow chart of a routine for generating initial loads and sizing of a finite element model)
organizing the components, by the model analysis control unit, into bays. (see para 51- the block 46 invokes a set of predetermined rules for the component 34. The set of predetermined rules relate property and materials for the component 34 to the geometry of the component 34. For example, if the component 34 geometrically defines ten bays, then the predetermined set of rules requires that the template 32 include ten inputs for property and material definition.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for managing the elements of a finite element model as disclosed by Bhaskara to include organizing the components, by the model analysis control unit, into bays as taught by Powell in the system of Bhaskara and Nikishkov for designing and building complex systems, such as aircraft, space vehicles, marine vessels, marine platforms such as oil rigs, land vehicles such as automobiles and truck. And another motivation to combine is generating a mathematical model, such as a finite element model, of the component, subassembly, or assembly. The finite element model can be subjected to static and dynamic testing. Thus, use of mathematical models such as finite element models greatly reduces time and labor to analyze components over building, testing, and analyzing physical models. (See Powell, para 2-3)
The combination Bhaskara, Nikishkov and Powell does not teach wherein the organizing comprises: wherein the organizing comprises: projecting centroids of the elements along a direction of least variance between the centroids; determining strips within the bays based on the projecting; and determining a number of spanwise elements based on the determining the strips.
In the related field of invention, Sedaghati teaches  projecting centroids of the elements along a direction of least variance between the centroids;(see page 31-32

    PNG
    media_image1.png
    834
    717
    media_image1.png
    Greyscale


Tables (2) shows the variation of the local lift coefficient at different stations along the wing span where “CL ” is the local lift coefficient at a specific span coordinate and “c” is the local chord length at that span coordinate.

determining strips within the bays based on the projecting; (see page 58-To analyze the stresses in a web in pure diagonal tension, the web is assumed to be cut into a series of ribbons or strips of unity width, measured horizontally. Each strip is inclined at an angle ‘α ’ to the horizontal axis and is under a uniform tensile stress. As shown in figure (32-a) 
and

determining a number of spanwise elements based on the determining the strips. (see page 31-Consider an element of the wing of length ‘dy’ extending from station ‘j’, located at an arbitrary station ‘η j ’ along the wing span, to station ‘j+1’. Viewing this element in the spanwise direction shows the airfoil cross-section with the distribution of ‘Z’ stingers on the upper and lower skins at an arbitrary wing station η) .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for managing the elements of a finite element model as disclosed by Bhaskara to include wherein the organizing comprises: projecting centroids of the elements along a direction of least variance between the centroids; determining strips within the bays based on the projecting; and determining a number of spanwise elements based on the determining the strips as taught by Sedaghati in the system of Bhaskara, Nikishkov and Powell in order to improve the available structural analysis modules in the Bombardier Aerospace and perform a structural design optimization of the wing box by adding an optimization loop around the analysis code. (See Sedaghati, page 7 section I)



16.        Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bhaskara (PUB NO: US 20130116979 A1) in view of Thunemann  (PUB NO: US 20060025974 A1). 
Regarding claim 21
Bhaskara does not teach wherein the finite element model of the structure on the display includes components of the structure overlaid on the finite element model.
In the related field of invention,  Thunemann teaches wherein the finite element model of the structure on the display includes components of the structure overlaid on the finite element model. (See para 006- a storage medium stores a plurality instructions that, if executed, enables a processor-based system operate on finite element models, the instructions including a collection of one or more first object-oriented routines capable of creating a finite element model of a first structure. see para 27-28-As shown in FIG. 2, the exemplary wire-frame geometry 200 depicts a wing-like structure having an outer-perimeter 210 along with a number of inner lateral-ribs 220 intersecting a number of inner longitudinal-ribs 230. Once the wire-frame geometry 200 is completed (or imported), the operator can send a signal to the modeling device 100 to superimpose/overlay a "mesh" over the wire-frame geometry 200. In response, the modeling device 100 can transfer the wire-frame geometry 200 to the mesh-forming device 140. See para 33- Create a mesh for an entire structure // of interest such as an airplane body or building, // by first creating meshes for individual // components, then integrating component meshes MeshStructure( ) For Each Component( ) MeshComponent( ) EndFor integrateComponents( ) EndProgram //------------------------------------------// // This routine builds meshes for an individual // component. A Component could be any part of a // structure, such as a wing or a fuselage of an // airplane etc. (See wing 200 of FIG. 2)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for managing the elements of a finite element model as disclosed by Bhaskara to include wherein the finite element model of the structure on the display includes components of the structure overlaid on the finite element model as taught by Thunemann in the system of Bhaskara in order to create a desired a finite element model by superimposing a rectangular array of nodes and nodal-pointers onto a wire-frame geometry, and then, creating a set of geometric-elements using the rectangular array.(See Abstract, Thunemann)

17.        Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bhaskara (PUB NO: US 20130116979 A1) in view of Dharmasaroja et al. ("Load case characterization for the aircraft structural design process." AIA A Journal 55.8 (2017): 2783-2792.). 
Regarding claim 22
Bhaskara does not teach generating a histogram of data related to the finite element model.
In the related field of invention, Dharmasaroja teaches generating a histogram of data related to the finite element model. (see page 2788- One of the effective ways to filter out the load cases that are poorly estimated is to use all the characteristic load cases (i.e., k 100)to evaluate the error and create a histogram plot. Then, the variation among the errors should implicitly indicate the region where most of the data, which are accurately fitted, lie. The histogram displaying the normalized error of each load case is shown in Fig. 9. In the aircraft structural design process, a large number of external load cases must be analyzed in the global finite element model (GFEM). Each external load case is evaluated in the GFEM to attain internal load paths going into each substructure.)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for managing the elements of a finite element model as disclosed by Bhaskara to include generating a histogram of data related to the finite element model as taught by Dharamasaroja in the system of Bhaskara in order to analyze a large volume of global load cases in a global finite element model to identify the structural load paths and internal load distributions. Another motivation to combine is to reduce the number of load cases analyzed by using singular-value decomposition to derive a smaller set of characteristic loads that approximates all the global load distributions. Herein, robust error quantification methods are also proposed to allow the definition of the characteristic loads to a targeted accuracy level, so that the calculation of structural failure can also be evaluated with a known precision. The major downstream benefit of the process is that the analysis results for this set of characteristic loads can be superimposed to create the internal load distributions resulting from all the original load cases, with known accuracy. (See page 2783, Dharmasaroja) 



Relevant prior art 

18.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakhijavani et al. US 20150339409 A1.
Discussing an apparatus is provided for implementation of a mid-surface modeler including a receiver, selector, clusterer and mid-surface constructor and to extracting a mid-surface model from a solid model for finite element analysis.
D’Antuono et al. US 20190005185 A1.
Discussing a method to create three-dimensional geometry or a model and perform analysis on the geometry or model using an optimized or parallel processing sequence.


                                                                                 Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.           All claims 1 and 4-22 are rejected.
20.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
Examiner, Art Unit 2147                                                                                                                                                                                       


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147